  Case 17-61467         Doc 61     Filed 12/17/18 Entered 12/17/18 09:50:29                    Desc Main
                                     Document     Page 1 of 3




SIGNED THIS 17th day of December, 2018


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA

        IN RE: Karen Lanette Wright                                         CHAPTER 13
                                                                            CASE NO. 17-61467

                                                     ORDER
        This matter came upon the confirmation hearing on debtor(s)' proposed Chapter 13 plan and any
        objections thereto, and the trustee's motion to dismiss or convert. It appearing to the court that
        the debtor(s)' plan is not ready for confirmation, it is hereby

                                                  ORDERED:
       1. _X_____       The hearings on the confirmation of debtor(s)' proposed Chapter 13 plan and any
                        objections thereto and the trustee's motion to dismiss are:

                        __X___(a) CONTINUED to _2/28/2019 at ___9:30___ a.m.

                        _____(b) CONTINUED to the same date and time as any hearing on the
                               modified plan to be filed as required in paragraph 6 below.

        2. _____        This continuance is conditioned upon the debtor(s) keeping their plan payments
                        current. Failure to do so results in dismissal on the continued hearing date or
                        automatic dismissal without further notice or hearing twenty (20) days after the
                        trustee’s certification unless the debtor files a timely response to the certification.

        3. __X____      The debtor(s) shall have until 2/28/2019__ to bring plan payments current,
                        otherwise, the case will be dismissed at the continued hearing date or will be
                        automatically dismissed twenty-one (21) days after the trustee’s certification that
                        plan payments are delinquent unless the debtor(s) timely file a response to the
                        certification.

        4. _______      The hearing on confirmation, and any objections thereto, and the trustee’s motion
                        to dismiss/convert are continued to                      at 10:00 a.m. at which

                                                    Page 1 of 3
Case 17-61467       Doc 61     Filed 12/17/18 Entered 12/17/18 09:50:29                 Desc Main
                                 Document     Page 2 of 3



                    time all the conditions marked with an “X” on the attached Exhibit A must have
                    been accomplished or the debtor(s) shall appear at that time and show cause why
                    the case should not be dismissed.

    5. ________     Confirmation of the debtor(s)’ existing Chapter 13 plan is DENIED.

    6. ___X_____ Debtor(s) shall have until 1/15/2019__ to file a modified plan. Upon failure to
                 do so, or to request an extension of time prior to the due date for the modified
                 plan, this case shall be dismissed without further notice or hearing, unless on or
                 before the due date for the modified plan counsel files a certification that there is
                 no need to file a modified plan.

                    Should a modified plan be timely filed, counsel shall serve it in accord with
                    existing procedures and orders of this court; provided however, that no service
                    shall be required as to any class of creditors not adversely affected by the
                    amended plan, as certified in writing by counsel for the debtor(s) and endorsed as
                    agreed by the trustee, which certification shall be filed with the Clerk no later
                    than the date by which service of the modified plan is required to be made. In all
                    cases of plan modification, service shall be made upon any creditor who has any
                    pending objection to confirmation or a specific request for notice.

    7. ___X_____ Counsel for the debtor shall submit a wage order or TFS to the court no later than
                 1/15/2019 or the debtor shall appear at the continued hearing date to show cause
                 why no wage order or TFS should be entered.

    8. ______       Should the trustee be prepared to recommend confirmation, she/he may submit a
                    confirmation order for entry prior to the continued hearing provided there is no
                    pending objection by a creditor to confirmation.

    9. ______        Other provisions:

     Debtor(s)’ counsel shall serve a copy of this order upon the Chapter 13 trustee and all creditors
    or their counsel who have filed objections, a motion to dismiss or convert, or an unresolved
    motion for relief from the automatic stay.

                                         ***END OF ORDER***




                                               Page 2 of 3
Case 17-61467      Doc 61     Filed 12/17/18 Entered 12/17/18 09:50:29   Desc Main
                                Document     Page 3 of 3




    We consent:

    _/s/Herbert L. Beskin_______________
    Herbert L. Beskin, Chapter 13 Trustee
    VSB # 15050
    P.O. Box 2103, Charlottesville VA 22902
    Tel: (434) 817-9913, ext. 121
    E-mail: hbeskin@cvillech13.net




   I ASK FOR THIS:


    /s/ Janice Hansen
    Janice Hansen
    COX LAW GROUP
    900 LAKESIDE DRIVE
    LYNCHBURG VA 24501
    Bar #: 66603
    ecf@coxlawgroup.com
    434-845-2600




                                              Page 3 of 3
